

Exhibit 10.45


AMERICAN SPECTRUM MANAGEMENT CO.
AMERICAN SPECTRUM REALTY, INC.
7700 Irvine Center Drive, Suite 275
Irvine, CA 92618


December 18 ,2009


Evergreen Income & Growth REIT, Inc.
Evergreen Realty Group, LLC
Evergreen Realty Advisors, Inc.
Evergreen Realty Property Management LLC
Real Property Systems Inc.
Luke McCarthy
Carl Willgeroth
Tracy Thomson
Michael Palmer
c/o Raymond Lee, Esq.
Greenberg Traurig, LLP
3161 Michelson Drive, Suite 1000
Irvine, CA 92612


Ladies and Gentlemen:


Reference is made to that certain Purchase Agreement by and among the American
Spectrum Parties and the Evergreen Parties (the “Purchase Agreement”) dated
December 15, 2009. Capitalized terms used herein shall have the meanings
following the use of such terms or, if no definition is so set forth, such
capitalized terms shall have the meanings set forth in the Purchase Agreement.


The Evergreen Parties have requested that certain amendments, modifications
and/or supplements be made to the Purchase Agreement. In order to continue to
act in good faith as required by the MOU, American Spectrum has agreed to such
amendments, modifications and/or supplements to the Purchase Agreement, as
follows:


1.           Employee Costs. To the extent Employee Costs (not to exceed Two
Hundred Fifty Thousand Dollars ($250,000)) are incurred by American Spectrum
Management Co. resulting from the termination of former Employees of an
Evergreen Party by American Spectrum Management Co., any statutory amounts
payable to such Employees who were at-will Employees of an Evergreen Party shall
not be included in the Offset Amount as required by Section 2.6(d) of the
Purchase Agreement. Moreover, Section 2.4(c) of the Purchase Agreement shall be
subject to the foregoing.

 
 

--------------------------------------------------------------------------------

 


2.           Future Actions by American Spectrum Management Co. and American
Spectrum Asset Co. American Spectrum Management Co. and American Spectrum Asset
Co. acknowledge that one or more of the Evergreen Parties has fiduciary or other
duties to holders of TIC Interests and/or to other parties under certain
Contracts. It is recognized that American Spectrum Management Co. and American
Spectrum Asset Co. shall have certain obligations to these Persons by reason of
certain rights being assigned to and/or obligations being assumed by them
pursuant to the Purchase Agreement and/or by reason of Sub-Property Management
Agreements which may be executed as of the Closing Date. American Spectrum
Management Co. and American Spectrum Asset Co. shall undertake all obligations
to such Persons and otherwise act in a prudent and commercially reasonable
fashion with respect to such Persons and perform any obligations to such Persons
as required by their respective obligations to such Persons. Moreover, American
Spectrum Management Co. shall use its commercially reasonable efforts to
maximize the Management Fees it earns and collects during the Accounting Period.


3.           Voluntary Termination of Management Agreements. In the event that
American Spectrum Management Co. voluntarily and without consideration agrees to
terminate a Management Agreement during the Accounting Period without the
approval of Evergreen Realty Group or without agreeing to reassign such
Management Agreement to Evergreen Realty Group, such Management Agreement shall
not be deemed terminated for purposes of calculating the Adjusted Purchase Price
pursuant to Section 2.6(c)(i) of the Purchase Agreement.


4.           Deferred Payments. Any proceeds which would otherwise be received
by the Parties entitled thereto pursuant to Section 5.14 of the Purchase
Agreement shall first be applied toward the payment of any interest and
principal due by any Evergreen Party to REIT I or REIT II and thus the proceeds
of any such Deferred Payments shall not be paid to such Parties until such time
as all indebtedness (including accrued interest) due REIT I or REIT II by any
Evergreen Party has been discharged in full.


5.           Evergreen Consents. Section 5.3 of the Purchase Agreement is hereby
deleted and the following substituted therefor:


“5.3.           Evergreen Consents. The Evergreen Parties shall use their best
efforts to obtain and deliver to American Spectrum all of the consents of third
Persons which are required to consummate the transactions contemplated by this
Agreement (the ‘Evergreen Consents’). The form of the Evergreen Consents shall
be subject to the reasonable approval of American Spectrum. The Evergreen
Parties and American Spectrum shall cooperate with each other in connection
with, the preparation of and obtaining of the Evergreen Consents as soon as
reasonably possible.”


6.           Typographical Corrections. The reference to Section 5.14 in Section
2.6(b)(i) is hereby changed to Section 5.1 and the reference to Section 5.11 in
Section 5.12 is changed to Section 5.12.


7.           Definition of Direct Pay Liabilities. The definition of “Direct Pay
Liabilities” is hereby deleted and the following substituted therefor:


“Direct Pay Liabilities. Direct Pay Liabilities means the monetary liabilities
to be paid to the Persons upon the conditions and in the amounts described in
Section 5.1. Exhibit M to the Purchase Agreement is hereby deleted.”

 
-2-

--------------------------------------------------------------------------------

 
         
8.           Direct Pay Liabilities. Section 5.1 is hereby deleted and the
following is substituted therefor:


“5.1           Direct Pay Liabilities. American Spectrum Management Co. agrees
to assume and pay Two Hundred Thousand Dollars ($200,000) to Greenberg Traurig
LLP on the Closing Date so long as a designee(s) of American Spectrum has been
added as a co-signer to all property bank accounts. The balance of each property
bank account will be transferred to American Spectrum Management Co. as soon as
is practical on or immediately after the Closing. Evergreen Realty Group will
cause each existing property bank account to close within thirty (30) days after
the Closing as is customary in any management transition. Evergreen Realty Group
will also provide American Spectrum Management Co. at the Closing an irrevocable
and unconditional letter addressed to the financial institution(s) at which such
accounts are situated authorizing the transfer of such property bank accounts as
above provided. Payment of the balance of the Direct Pay Liabilities shall be
made by American Spectrum Management Co. promptly after Evergreen Realty Group
makes request of American Spectrum Management Co. to pay a third party vendor or
similar vendor of standard and customary services as set forth on the Aged
Payable Summary as of November 2009 of Evergreen Realty Group, a copy of which
is attached hereto, so long as (a) the payment to such third party vendor is
reasonably necessary to continue the operations of Evergreen Realty Group for
the purposes set forth in the second paragraph of Section 5.2, (b) the payee is
set forth on such Aged Payable Summary and (c) the aggregate amount so paid to
all vendors does not exceed Three Hundred Thousand Dollars ($300,000). To the
extent amounts in excess of Three Hundred Thousand Dollars ($300,000) are
reasonably required to keep the business operations effectively functioning in
the Offices of Evergreen to complete the matters referenced in the second
paragraph of Section 5.2, American Spectrum shall advance monies therefor under
the American Spectrum Note. Repayment of any amounts so advanced under the
American Spectrum Note (including interest thereon) shall be offset against the
Purchase Note.”


9.           Opening of Bank Accounts. The first paragraph of Section 5.2 shall
be deleted and the following substituted therefor:


“5.2           Opening of Bank Accounts/Relocation of Offices. On or prior to
the Closing Date, American Spectrum Management Co. shall establish bank accounts
for each of the Properties to be managed by American Spectrum Management Co.
under a Contract or Sub-Property Management Agreement. American Spectrum
Management Co. shall designate the necessary accounts and signatories. On or
prior to the Closing Date, the individuals designated by American Spectrum
Management Co. shall be added as co-signatories to all bank accounts being held
by an Evergreen Party respecting any such Property. The American Spectrum
Parries and the Evergreen Parties shall cooperate to accomplish the foregoing.
As soon as possible on or after the Closing Date, all such monies will be
transferred.”


10.           Purchase Note. Notwithstanding the provisions of Section
2.6(b)(i), the Purchase Note shall be made payable to New West Realty, Inc.
Notwithstanding the provisions of (a) Section 2.6(b)(ii)(B), Twelve Thousand
Dollars ($12,000) of interest shall be paid monthly under the Purchase Note in
arrears for the first two calendar months of 2010 and thereafter shall be paid
quarterly in arrears commencing April 1, 2010 and (b) Section 2.6(b)(ii)(F), the
Purchase Note may be bifurcated into up to four (4) promissory notes on the
Adjustment Date. The Purchase Note attached to the Purchase Agreement as Exhibit
I shall be modified to incorporate the foregoing.
 

 
-3-

--------------------------------------------------------------------------------

 
 
11.           Windermere Apartments. The owner(s) of Windermere Apartments (No.
24 on Exhibit E) owes Evergreen Realty Group One Hundred Twenty Five Thousand
Six Hundred Eighty Two and 63/100 Dollars ($125,682.63) in property management
fees which have been earned but not paid. As such property management fees are
collected by American Spectrum Management Co., American Spectrum Management Co.
will remit same to Evergreen Realty Group.


If the foregoing accurately sets forth our understanding, please so indicate by
executing and returning a copy of this letter.
 
Very truly yours,
   
American Spectrum Management Co.
   
By:
William J. Carden
Name: 
William J. Carden
Title:
President    
American Spectrum Realty, Inc.
   
By:
William J. Carden
Name: 
William J. Carden
Title:
President



Agreed:
   
Evergreen Income & Growth RBIT, Inc.
   
By:
/s/ Luke McCarthy
Name: 
Luke McCarthy
Title:
President
   
Evergreen Realty Group, LLC
   
By:
/s/ Luke McCarthy
Name: 
Luke McCarthy
Title:
Member


-4-

--------------------------------------------------------------------------------


  
Evergreen Realty Advisors, Inc.
   
By:
/s/ Luke McCarthy
Name: 
Luke McCarthy
Title:
     
Evergreen Realty Property Management LLC
   
By:
/s/ Luke McCarthy
Name: 
Luke McCarthy
Title:
Manager    
Realty Property Systems Inc.
   
By:
 
Name: 
 
Title:
 

 
/s/ Luke McCarthy
Luke McCarthy
   
Carl Willgeroth
   
Tracy Thomson
   
Michael Palmer

  

 
-5-

--------------------------------------------------------------------------------

 
       
Evergreen Realty Advisors, Inc.
   
By:
 
Name: 
 
Title:
     
Evergreen Realty Property Management LLC
   
By:
 
Name: 
 
Title:
     
Realty Property Systems Inc.
   
By:
 
Name: 
 
Title:
       
Luke McCarthy
     
Carl Willgeroth
   
/s/ Tracy Thomson
Tracy Thomson
     
Michael Palmer


 
-6-

--------------------------------------------------------------------------------

 
  

Evergreen Realty Advisors, Inc.
   
By:
 
Name: 
 
Title:
     
Evergreen Realty Property Management LLC
   
By:
 
Name: 
 
Title:
     
Realty Property Systems Inc.
   
By:
 
Name: 
 
Title:
       
Luke McCarthy
   
/s/ Carl Willgeroth
Carl Willgeroth
     
Tracy Thomson
     
Michael Palmer

  

 
-7-

--------------------------------------------------------------------------------

 
         
Evergreen Realty Advisors, Inc.
   
By:
 
Name: 
 
Title:
     
Evergreen Realty Property Management LLC
   
By:
 
Name: 
 
Title:
     
Realty Property Systems Inc.
   
By:
/s/ Michael Palmer
Name: 
Michael Palmer
Title:
         
Luke McCarthy
       
Carl Willgeroth
       
Tracy Thomson
   
/s/ Michael Palmer
Michael Palmer

 

 
-8-

--------------------------------------------------------------------------------

 
 